BEAUCHAMP, Judge.
The appeal is from a conviction for burglary with a sentence of five years.
Appellant was charged with the nighttime burglary of a private residence. No question is raised about the sufficiency of the evidence to sustain the conviction.
We find one bill of exception complaining of the failure of the court to direct the court reporter to make a copy of the record of the case in question and answer form,. This contention is based on the provisions of Article 760(6) Vernon’s Ann. C.C.P.
Without discussing the construction to be given to paragraph 6 of said article, it is sufficient to say that it does not *59apply in the case now before us, because the court was not required by the laws of Texas to appoint counsel for appellant.
No other question is raised by the record.
We find no reversible error and the judgment of the trial court is affirmed.